  Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 1 of 35 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 CORETEK LICENSING LLC,
                                                      Civil Action No.:
             Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 DISCORD INC.,

             Defendant.

                    COMPLAINT FOR INFRINGEMENT OF PATENT

       Now comes, Plaintiff, Coretek Licensing LLC (“Plaintiff” or “Coretek”), by and through

undersigned counsel, and respectfully alleges, states, and prays as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement under the Patent Laws of the United States,

Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant Discord Inc. (hereinafter

“Defendant”), from infringing and profiting, in an illegal and unauthorized manner, and without

authorization and/or consent from Plaintiff from U.S. Patent No 8,861,512 (“the ‘512 Patent”),

U.S. Patent No. 9,173,154 (“the ‘154 Patent”), U.S. Patent No. 9,369,575 (“the ‘575 Patent”), and

U.S. Patent No. 9,591,551 (“the ‘551 Patent”) (collectively the “Patents-in-Suit”), which are

attached hereto as Exhibits 1, 2, 3, and 4, respectively, and incorporated herein by reference, and

pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.

                                         THE PARTIES

       2.      Plaintiff is a Texas limited liability company with its principal place of business at

2018 Dallas Parkway – Suite 214-1051, Plano, Texas 75093-4362.

       3.      Upon information and belief, Defendant is a corporation organized under the laws

of Delaware, with a principal place of business at 444 De Haro St., Ste. 200, San Francisco, CA


                                                 1
  Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 2 of 35 PageID #: 2




94107. Upon information and belief, Defendant may be served with process c/o The Corporation

Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

        4.      Plaintiff is further informed and believes, and on that basis alleges, that Defendant

operates the website www.discord.com. Defendant derives a portion of its revenue from sales and

distribution via electronic transactions conducted on and using at least, but not limited to, its

Internet website located at www.discord.com, and its incorporated and/or related systems

(collectively the “Discord Website”). Plaintiff is informed and believes, and on that basis alleges,

that, at all times relevant hereto, Defendant has done and continues to do business in this judicial

district, including, but not limited to, providing products/services to customers located in this

judicial district by way of the Discord Website.

                                  JURISDICTION AND VENUE

        5.      This is an action for patent infringement in violation of the Patent Act of the United

States, 35 U.S.C. §§1 et seq.

        6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

        7.      This Court has personal jurisdiction over Defendant by virtue of its systematic and

continuous contacts with this jurisdiction and its residence in this District, as well as because of

the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged herein.

        8.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to its substantial business in this forum, including: (i) at least a portion of the

infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services




                                                    2
   Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 3 of 35 PageID #: 3




provided to individuals in this forum state and in this judicial District; and (iii) being incorporated

in this District.

        9.          Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft

Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its incorporation, and regular and

established place of business in this District.

                                      FACTUAL ALLEGATIONS

        10.         On October 14, 2014, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘512 Patent, entitled “METHOD OF ENABLING A WIRELESS

DEVICE TO MAKE A NETWORK CONNECTION WITHOUT USING A NETWORK

OPERATOR’S HOME LOCATION REGISTER” after a full and fair examination. The ‘512

Patent is attached hereto as Exhibit A and incorporated herein as if fully rewritten.

        11.         Plaintiff is presently the owner of the ‘512 Patent, having received all right, title

and interest in and to the ‘512 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘512 Patent, including the exclusive right to recover for past

infringement.

        12.         To the extent required, Plaintiff has complied with all marking requirements under

35 U.S.C. § 287 with respect to the ‘512 Patent.

        13.         The invention claimed in the ‘512 Patent comprises a method, system, and/or server

enabling a wireless device to initiate a network connection without using a network operator's

home location register.




                                                      3
  Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 4 of 35 PageID #: 4




        14.    Claim 1 of the ‘512 Patent recites a method of enabling a wireless device, located

in a region, to initiate a network connection without using a network operator's home location

register.

        15.    Claim 1 of the ‘512 Patent states:

                        “1. A method of enabling a wireless device, located in a region, to
               initiate a network connection without using a network operator's home
               location register that covers that region, comprising the steps of:
                        (a) the wireless device using a module that is responsible for
               contacting a server to communicate with the server over a wireless link,
               wherein the device includes the module that is implemented as software and
               that is downloadable to the device;
                        (b) the wireless device using the module to send, over the wireless
               link, data to the server that defines a call request;
                        (c) in response to the call request, a software application running on
               the server deciding on the appropriate routing to a third party end-user over
               all available networks for that call request without using the network
               operator's home or visitor location register.” See Exhibit A.

        16.    Claim 12 of the ‘512 Patent states:

                      “12. The method of claim 1 in which the module establishes and
               controls communication between the device and the server.” See Exhibit A.

        17.    Claim 23 of the ‘512 Patent recites a system comprising a wireless device located

in a region and a server for enabling the wireless device to communicate with the server to initiate

a network connection without using a network operator's home location.

        18.    Claim 23 of the ‘512 Patent states:

                       “23. A system comprising a wireless device located in a region and
               a server for enabling the wireless device to communicate with the server to
               initiate a network connection without using a network operator's home
               location register that covers that region, wherein the server includes a
               software application that functions as a calls manager, wherein:
                       (a) the wireless device is operable using a module that is responsible
               for contacting the server to communicate with the server over a wireless


                                                 4
  Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 5 of 35 PageID #: 5




               link, wherein the device includes the module that is implemented as
               software and that is downloadable to the device;
                       (b) the wireless device is operable using the module to send, over
               the wireless link, data to the server that defines a call request;
                       (c) in response to the call request, the calls manager software
               included on the server is operable to decide on the appropriate routing to a
               third party end-user over all available networks for that call request without
               using the network operator's home or visitor location register.” See Exhibit
               A.

       19.     Claim 24 of the ‘512 Patent recites a server for enabling a wireless device to

communicate with the server to initiate a network connection without using a network operator's

home location register.

       20.     Claim 24 of the ‘512 Patent states:

                       “24. A server for enabling a wireless device to communicate with
               the server to initiate a network connection without using a network
               operator's home location register, wherein the server includes a software
               application that functions as a calls manager, wherein:
                       (a) the wireless device is operable using a module that is responsible
               for contacting the server to communicate with the server over a wireless
               link, wherein the device includes the module that is implemented as
               software and that is downloadable to the device;
                       (b) the wireless device is operable using the module to send, over
               the wireless link, data to the server that defines a call request;
                       (c) in response to the call request, the calls manager software
               included on the server is operable to decide on the appropriate routing to a
               third party end-user over all available networks for that call request without
               using that network operator's home or visitor location register.” See Exhibit
               A.

       21.     Defendant commercializes, inter alia, methods that perform all the steps recited in

at least one claim of the ‘512 Patent. More particularly, Defendant commercializes, inter alia,

methods, systems, and/or servers that perform all the steps recited in Claims 1, 12, 23, and/or 24

of the ‘512 Patent. Specifically, Defendant makes, uses, sells, offers for sale, or imports a method,

system, and/or server that enables a wireless device to initiate a network connection without using
                                                 5
  Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 6 of 35 PageID #: 6




a network operator's home location register that encompasses that which is covered by Claims 1,

12, 23, and/or 24 of the ‘512 Patent.

       22.      On October 27, 2015, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘154 Patent, entitled “METHOD OF ENABLING A WIRELESS

DEVICE TO MAKE A NETWORK CONNECTION WITHOUT USING A NETWORK

OPERATOR’S HOME LOCATION REGISTER” after a full and fair examination. The ‘154

Patent is attached hereto as Exhibit B and incorporated herein as if fully rewritten.

       23.      Plaintiff is presently the owner of the ‘154 Patent, having received all right, title

and interest in and to the ‘154 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘154 Patent, including the exclusive right to recover for past

infringement.

       24.      To the extent required, Plaintiff has complied with all marking requirements under

35 U.S.C. § 287 with respect to the ‘154 Patent.

       25.      The invention claimed in the ‘154 Patent comprises a method, system, server,

and/or computer product enabling a wireless device to initiate a network connection without using

a network operator's home location register.

       26.      Claim 1 of the ‘154 Patent recites a method of enabling a wireless device to initiate

a network connection without using a network operator's home location register.

       27.      Claim 1 of the ‘154 Patent states:

                        “1. A method of enabling a wireless handheld cellular phone device,
                located in a region, to initiate a network connection without using a network
                operator's home location register that covers that region, comprising the
                steps of:
                        (a) the wireless handheld cellular phone device using a module that
                is responsible for contacting a server to communicate with the server over
                a wireless link, wherein the wireless handheld cellular phone device


                                                   6
  Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 7 of 35 PageID #: 7




               includes the module that is implemented as software and that is
               downloadable to the wireless handheld cellular phone device;
                       (b) the wireless handheld cellular phone device using the module to
               send, over the wireless link, data to the server that defines a call request;
                       (c) in response to the call request, a software application running on
               the server deciding on the appropriate routing to a 3rd party end-user for
               that call request without using the network operator's home or visitor
               location register.” See Exhibit B.

       28.     Claim 11 of the ‘154 Patent states:

                      “11. The method of claim 1 in which the module establishes and
               controls communication between the device and the server.” See Exhibit B.

       29.     Claim 22 of the ‘154 Patent recites a system comprising a wireless handheld cellular

phone device located in a region and a server for enabling the wireless handheld cellular phone

device to communicate with the server to initiate a network connection without using a network

operator's home location register.

       30.     Claim 22 of the ‘154 Patent states:

                       “22. A system comprising a wireless handheld cellular phone device
               located in a region and a server for enabling the wireless handheld cellular
               phone device to communicate with the server to initiate a network
               connection without using a network operator's home location register that
               covers that region, wherein the server includes a software application that
               functions as a calls manager, wherein:
                       (a) the wireless handheld cellular phone device is operable using a
               module that is responsible for contacting the server to communicate with
               the server over a wireless link, wherein the wireless handheld cellular phone
               device includes the module that is implemented as software and that is
               downloadable to the wireless handheld cellular phone device;
                       (b) the wireless handheld cellular phone device is operable using the
               module to send, over the wireless link, data to the server that defines a call
               request;
                       (c) in response to the call request, the calls manager software
               included on the server is operable to decide on the appropriate routing to a
               3rd party end-user for that call request without using the network operator's
               home or visitor location register.” See Exhibit B.

                                                 7
  Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 8 of 35 PageID #: 8




       31.     Claim 23 of the ‘154 Patent recites a server for enabling a wireless handheld cellular

phone device to communicate with the server to initiate a network connection without using a

network operator's home location register.

       32.     Claim 23 of the ‘154 Patent states:

                       “23. A server for enabling a wireless handheld cellular phone device
               to communicate with the server to initiate a network connection without
               using a network operator's home location register, wherein the server
               includes a software application that functions as a calls manager, wherein:
                       (a) the wireless handheld cellular phone device is operable using a
               module that is responsible for contacting the server to communicate with
               the server over a wireless link, wherein the wireless handheld cellular phone
               device includes the module that is implemented as software and that is
               downloadable to the wireless handheld cellular phone device;
                       (b) the wireless handheld cellular phone device is operable using the
               module to send, over the wireless link, data to the server that defines a call
               request;
                       (c) in response to the call request, the calls manager software
               included on the server is operable to decide on the appropriate routing to a
               3rd party end-user for that call request without using that network operator's
               home or visitor location register.” See Exhibit B.

       33.     Claim 24 of the ‘154 Patent recites a computer program product that enables a

wireless handheld cellular phone device to initiate a network connection without using a network

operator's home location register.

       34.     Claim 24 of the ‘154 Patent states:

                       “24. Computer program product embodied on a non-transitory
               storage medium, the computer program product when executing on a
               wireless handheld cellular phone device configured to enable the wireless
               handheld cellular phone device, when located in a region, to initiate a
               network connection without using a network operator's home location
               register that covers that region, the computer program product configured
               to:
                       (a) contact a server to communicate with the server over a wireless
               link, and
                                                 8
  Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 9 of 35 PageID #: 9




                           (b) send, over the wireless link, data to the server that defines a call
                   request;
                           wherein, in response to the call request, a software application
                   running on the server decides on the appropriate routing to a 3rd party end-
                   user for that call request without using the network operator's home or
                   visitor location register, and wherein the computer program product is
                   downloadable to the wireless handheld cellular phone device.” See Exhibit
                   B.

        35.        Defendant commercializes, inter alia, methods, systems, servers, and/or computer

products that perform all the steps recited in at least one claim of the ‘154 Patent. More particularly,

Defendant commercializes, inter alia, methods that perform all the steps recited in Claims 1, 11,

22, 23, and/or 24 of the ‘154 Patent. Specifically, Defendant makes, uses, sells, offers for sale, or

imports a method, system, server, and/or computer product that enables a wireless device to initiate

a network connection without using a network operator's home location register that encompasses

that which is covered by Claims 1, 11, 22, 23, and/or 24 of the ‘154 Patent.

        36.        On June 14, 2016, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued the ‘575 Patent, entitled “DYNAMIC VOIP LOCATION SYSTEM” after a full

and fair examination. The ‘575 Patent is attached hereto as Exhibit C and incorporated herein as if

fully rewritten.

        37.        Plaintiff is presently the owner of the ‘575 Patent, having received all right, title

and interest in and to the ‘575 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘575 Patent, including the exclusive right to recover for past

infringement.

        38.        To the extent required, Plaintiff has complied with all marking requirements under

35 U.S.C. § 287 with respect to the ‘575 Patent.




                                                      9
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 10 of 35 PageID #: 10




       39.     The invention claimed in the ‘575 Patent comprises a system for detecting or

determining any given VoIP (Voice over internet protocol) location of any VoIP enabled wireless

device registered to the system.

       40.     Claim 1 of the ‘575 Patent recites a system for detecting or determining any given

“VoIP (Voice over internet protocol) location” of any “VoIP enabled wireless device registered to

the system”.

       41.     Claim 1 of the ‘575 Patent states:

                       “1. A system for detecting or determining any given “VoIP (Voice
               over internet protocol) location” of any “VoIP enabled wireless device
               registered to the system” by extracting any such device's “VoIP address or
               return path” and storing it and updating it in one or more accessible
               databases, the system including a server, a VoIP enabled wireless device
               registered to the server and a software module downloadable from the server
               to the VoIP enabled wireless device, in which:
                       (a) the system is adapted to receive VOID communications from
               multiple VoIP enabled wireless devices;
                       (b) the system enables access to information in one or more
               databases;
                       (c) the system is capable of extracting and reporting dynamically the
               “VoIP address or return path” and all associated information from each
               incoming data communication from any “VoIP enabled wireless device
               registered to the system” into a database(s) associated with each
               corresponding registered VoIP enabled wireless device user account;
                       (d) the system is capable of extracting a specific “VoIP address or
               return path” and all associated information corresponding to a specific
               registered VOID enabled wireless device user account from the system
               accessible database(s) and communicating with each specific VoIP enabled
               wireless device registered to the system through each specific “VoIP
               address or return path”;
                       (e) in which the VoIP enabled wireless device registered to the
               server incorporates the software module, which at certain time intervals
               authenticates and connects to the server which is part of the system, and
                       (f) wherein a time between each time interval of the registered VoIP
               enabled wireless device authenticating and connecting with the server is less



                                                10
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 11 of 35 PageID #: 11




                than a time allowed by the registered VoIP enabled wireless device to
                receive a response from the server.” See Exhibit C.

       42.      Defendant commercializes, inter alia, systems that perform all the steps recited in

at least one claim of the ‘575 Patent. More particularly, Defendant commercializes, inter alia,

methods that perform all the steps recited in Claim 1 of the ‘575 Patent. Specifically, Defendant

makes, uses, sells, offers for sale, or imports a system that detects or determines any given VoIP

(Voice over internet protocol) location of any VoIP enabled wireless device registered to the

system that encompasses that which is covered by Claim 1 of the ‘575 Patent.

       43.      On March 7, 2017, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued the ‘551 Patent, entitled “METHOD OF ENABLING A WIRELESS DEVICE

TO MAKE A NETWORK CONNECTION WITHOUT USING A NETWORK OPERATOR’S

HOME LOCATION REGISTER” after a full and fair examination. The ‘551 Patent is attached

hereto as Exhibit D and incorporated herein as if fully rewritten.

       44.      Plaintiff is presently the owner of the ‘551 Patent, having received all right, title

and interest in and to the ‘551 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘551 Patent, including the exclusive right to recover for past

infringement.

       45.      To the extent required, Plaintiff has complied with all marking requirements under

35 U.S.C. § 287 with respect to the ‘551 Patent.

       46.      The invention claimed in the ‘551 Patent comprises a method, system, server,

and/or computer product enabling a wireless device to initiate a network connection without using

a network operator's home location register.




                                                 11
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 12 of 35 PageID #: 12




        47.     Claim 1 of the ‘551 Patent recites a computer program product configured to enable

the wireless device to initiate a network connection without using a network operator's home

location register.

        48.     Claim 1 of the ‘551 Patent states:

                         “1. Computer program product embodied on a non-transitory
                storage medium, the computer program product when executing on a
                wireless device configured to enable the wireless device, when located in a
                region, to initiate a network connection without using a network operator's
                home location register that covers that region, the computer program
                product configured to:
                         (a) contact a server to communicate with the server over a wireless
                link, and
                         (b) send, over the wireless link, data to the server that defines a call
                request;
                         wherein, in response to the call request, a software application
                running on the server decides on the appropriate routing to a 3rd party end-
                user for that call request without using the network operator's home or
                visitor location register.” See Exhibit D.

        49.     Claim 3 of the ‘551 Patent states:

                       “3. Computer program product of claim 1, wherein the computer
                program product is downloadable to the wireless device.” See Exhibit D.

        50.     Claim 4 of the ‘551 Patent states:

                       “4. Computer program product of claim 1, wherein the computer
                program product is embedded in the wireless device.” See Exhibit D.

        51.     Claim 5 of the ‘551 Patent states:

                       “5. Computer program product of claim 1, wherein the server is an
                application server.” See Exhibit D.
        52.     Claim 7 of the ‘551 Patent states:

                       “7. Computer program product of claim 1, wherein the wireless
                device uses the internet to communicate with the server.” See Exhibit D.

        53.     Claim 9 of the ‘551 Patent states:
                                                   12
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 13 of 35 PageID #: 13




                     “9. Computer program product of claim 1, wherein the computer
              program product is configured to receive calls at the wireless device.” See
              Exhibit D.

        54.   Claim 12 of the ‘551 Patent states:

                      “12. Computer program product of claim 1, wherein the computer
              program product is configured to provide messages over the internet, or
              HTTP over the internet communication from the wireless device to the
              server.” See Exhibit D.

        55.   Claim 14 of the ‘551 Patent states:

                     “14. Computer program product of claim 1, wherein the computer
              program product is configured to establish and control communication
              between the wireless device and the server.” See Exhibit D.

        56.   Claim 22 of the ‘551 Patent recites a method of enabling a wireless device, located

in a region, to initiate a network connection without using a network operator's home location

register.

        57.   Claim 22 of the ‘551 Patent states:

                      “22. A method of enabling a wireless device, located in a region, to
              initiate a network connection without using a network operator's home
              location register that covers that region, comprising the steps of:
                      (a) the wireless device using a module that is responsible for
              contacting a server to communicate with the server over a wireless link,
              wherein the wireless device includes the module that is implemented as
              software and that is downloadable to the wireless device;
                      (b) the wireless device using the module to send, over the wireless
              link, data to the server that defines a call request;
                      (c) in response to the call request, a software application running on
              the server deciding on the appropriate routing to a 3rd party end-user for
              that call request without using the network operator's home or visitor
              location register.” See Exhibit D.




                                               13
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 14 of 35 PageID #: 14




       58.     Claim 23 of the ‘551 Patent recites system enabling a wireless device to

communicate with the server to initiate a network connection without using a network operator's

home location register.

       59.     Claim 23 of the ‘551 Patent states:

                       “23. A system comprising a wireless device located in a region and
               a server for enabling the wireless device to communicate with the server to
               initiate a network connection without using a network operator's home
               location register that covers that region, wherein the server includes a
               software application that functions as a calls manager, wherein:
                       (a) the wireless device is operable using a module that is responsible
               for contacting the server to communicate with the server over a wireless
               link, wherein the wireless device includes the module that is implemented
               as software and that is downloadable to the wireless device;
                       (b) the wireless device is operable using the module to send, over
               the wireless link, data to the server that defines a call request;
                       (c) in response to the call request, the calls manager software
               included on the server is operable to decide on the appropriate routing to a
               3rd party end-user for that call request without using the network operator's
               home or visitor location register.” See Exhibit D.

       60.     Claim 24 of the ‘551 Patent recites a server for enabling a wireless device to

communicate with the server to initiate a network connection without using a network operator's

home location register.

       61.     Claim 24 of the ‘551 Patent states:

                       “24. A server for enabling a wireless device to communicate with
               the server to initiate a network connection without using a network
               operator's home location register, wherein the server includes a software
               application that functions as a calls manager, wherein:
                       (a) the wireless device is operable using a module that is responsible
               for contacting the server to communicate with the server over a wireless
               link, wherein the wireless device includes the module that is implemented
               as software and that is downloadable to the wireless device;
                       (b) the wireless device is operable using the module to send, over
               the wireless link, data to the server that defines a call request;


                                                14
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 15 of 35 PageID #: 15




                        (c) in response to the call request, the calls manager software
                included on the server is operable to decide on the appropriate routing to a
                3rd party end-user for that call request without using that network operator's
                home or visitor location register.” See Exhibit D.

        62.     Defendant commercializes, inter alia, methods, systems, servers, and/or computer

products that perform all the steps recited in at least one claim of the ‘551 Patent. More particularly,

Defendant commercializes, inter alia, methods that perform all the steps recited in Claims 1, 3, 4,

5, 7, 9, 12, 14, 22, 23, and/or 24 of the ‘551 Patent. Specifically, Defendant makes, uses, sells,

offers for sale, or imports a method, system, server, and/or computer product that enables a

wireless device to initiate a network connection without using a network operator's home location

register that encompasses that which is covered by Claims 1, 3, 4, 5, 7, 9, 12, 14, 22, 23, and/or 24

of the ‘551 Patent.

                                 DEFENDANT’S PRODUCT(S)

                                           U.S. 8,861,512

        63.     Defendant offers solutions, such as “Discord” (the “Accused Product”)

communications software.

        64.     A non-limiting and exemplary claim chart comparing the Accused Product to

Claims 1, 12, 23, and 24 of the ‘512 Patent is attached hereto as Exhibit 5 and is incorporated

herein as if fully rewritten.

        65.     As recited in Claim 1, the Accused Product discloses a method of enabling a

wireless device (e.g., Smartphone), located in a region, to initiate a network connection (e.g., SIP

Invite) without using a network operator's home location register that covers that region. The

accused product uses Internet or IP network for calling. As shown below, the Accused Product

doesn’t make use of home location register (e.g., HLR). See Exhibit 5.



                                                  15
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 16 of 35 PageID #: 16




        66.      As recited in one step of Claim 1, the wireless device (e.g., Smartphone) using a

module (e.g., Discord application) that is responsible for contacting a server (e.g., Discord Server)

to communicate with the server (e.g., Discord Server) over a wireless link (e.g., Wi-Fi/Cellular

link), wherein the wireless device (e.g., Smartphone) includes the module (e.g., Discord

application) that is implemented as software and that is downloadable to the wireless device (e.g.,

Smartphone). See Exhibit 5.

        67.      As recited in another step of Claim 1, the wireless device (e.g., Smartphone) using

the module (e.g., Discord application) to send, over the wireless link (e.g., Wi-Fi/Cellular link),

data to the server (e.g., Discord) that defines a call request (e.g., Invite signal from caller to server).

See Exhibit 5.

        68.      As recited in another step of Claim 1, in response to the call request (e.g., Invite

signal from caller to server), a software application (e.g., software pertaining to SIP proxy running

at Discord server to route/manage calls) running on the server (e.g., Discord Server) deciding on

the appropriate routing (e.g., Invite signal from server to callee) to a third party end-user (e.g.,

Other users using The Discord application) over all available networks for that call request (e.g.,

Invite signal from caller to server) without using the network operator's home or visitor location

register. See Exhibit 5.

        69.      As recited in Claim 12, the module (e.g., Discord application) establishes and

control communication (e.g., SIP communication) between the wireless device (e.g., Smartphone)

and the server (e.g., The Discord application Server). See Exhibit 5.

        70.      As recited in Claim 23, the Accused Product discloses a system comprising a

wireless device (e.g., Smartphone) located in a region and a server (e.g., The Discord application

Server) for enabling the wireless device (e.g., Smartphone) to communicate with the server (e.g.,



                                                    16
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 17 of 35 PageID #: 17




The Discord application Server) to initiate a network connection (e.g., SIP Invite) without using a

network operator's home location register that covers that region, wherein the server includes a

software application (e.g., software running at Discord server to route/manage calls) that functions

as a calls manager. See Exhibit 5.

       71.     As recited in one step of Claim 23, the wireless device (e.g., Smartphone) is

operable using a module (e.g., Discord application) that is responsible for contacting a server (e.g.,

Discord Server) to communicate with the server (e.g., Discord Server) over a wireless link (e.g.,

Wi-Fi/Cellular link), wherein the wireless device (e.g., Smartphone) includes the module (e.g.,

Discord application) that is implemented as software and that is downloadable to the wireless

device (e.g., Smartphone). See Exhibit 5.

       72.     As recited in another step of Claim 23, the wireless device (e.g., Smartphone) is

operable using the module (e.g., Discord application) to send, over the wireless link (e.g., Wi-

Fi/Cellular link), data to the server (e.g., Discord Server) that defines a call request (e.g., Invite

signal from caller to server). See Exhibit 5.

       73.     As recited in another step of Claim 23, in response to the call request (e.g., Invite

signal from caller to server), the calls manager software (e.g., software pertaining to SIP proxy

running at Discord server to route/manage calls) included on the server (e.g., The Discord

application Server) is operable to decide on the appropriate routing (e.g., Invite signal from server

to callee) to a third party end-user (e.g., Other users using The Discord application) over all

available networks for that call request (e.g., Invite signal from caller to server) without using the

network operator's home or visitor location register. See Exhibit 5.

       74.     As recited in Claim 24, the Accused Product discloses a server enabling a wireless

device (e.g., Smartphone) to communicate with the server (e.g., Discord Server) to initiate a



                                                 17
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 18 of 35 PageID #: 18




network connection (e.g., SIP invite) without using a network operator's home location register

that covers that region, wherein the server includes a software application (e.g., software running

at Discord server to route/manage calls) that functions as a calls manager. See Exhibit 5.

       75.     As recited in one step of Claim 24, the wireless device (e.g., Smartphone) is

operable using a module (e.g., Discord application) that is responsible for contacting a server (e.g.,

Discord Server) to communicate with the server (e.g., Discord Server) over a wireless link (e.g.,

Wi-Fi/Cellular link), wherein the wireless device (e.g., Smartphone) includes the module (e.g.,

Discord application) that is implemented as software and that is downloadable to the wireless

device (e.g., Smartphone). See Exhibit 5.

       76.     As recited in another step of Claim 24, the wireless device (e.g., Smartphone) is

operable using the module (e.g., Discord application) to send, over the wireless link (e.g., Wi-

Fi/Cellular link), data to the server (e.g., Discord Server) that defines a call request (e.g., Invite

signal from caller to server). See Exhibit 5.

       77.     As recited in another step of Claim 24, in response to the call request (e.g., Invite

signal from caller to server), call manager software (e.g., software pertaining to SIP proxy running

at Discord server to route/manage calls) included on the server (e.g., The Discord application

Server) is operable to decide on the appropriate routing (e.g., Invite signal from server to callee)

to a 3rd party end-user (e.g., Other users using The Discord application) for that call request

without using the network operator's home or visitor location register. See Exhibit 5.

       78.     The elements described in the preceding paragraphs are covered by at least Claims

1, 12, 23, and/or 24 of the ‘512 Patent. Thus, Defendant’s use of the Accused Product is enabled

by the method, system, and/or server described in the ‘512 Patent.




                                                 18
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 19 of 35 PageID #: 19




                                            U.S. 9,173,154

        79.     Defendant offers solutions, such as “The Discord application” (the “Accused

Product”) communications software.

        80.     A non-limiting and exemplary claim chart comparing the Accused Product to

Claims 1, 11, 22, 23, and 24 of the ‘154 Patent is attached hereto as Exhibit 6 and is incorporated

herein as if fully rewritten.

        81.     As recited in Claim 1, the Accused Product discloses a method of enabling a

wireless handheld cellular phone device (e.g., Smartphone), located in a region, to initiate a

network connection (e.g., SIP Invite) without using a network operator's home location register

that covers that region. The Accused Product uses Internet or IP network for calling. As shown

below, the accused product doesn’t make use of home location register (e.g., HLR). See Exhibit

6.

        82.     As recited in one step of Claim 1, the wireless handheld cellular phone device (e.g.,

Smartphone) using a module (e.g., Discord application) that is responsible for contacting a server

(e.g., Discord Server) to communicate with the server (e.g., Discord Server) over a wireless link

(e.g., Wi-Fi/Cellular link), wherein the wireless handheld cellular phone device (e.g., Smartphone)

includes the module (e.g., Discord application) that is implemented as software and that is

downloadable to the wireless handheld cellular phone device (e.g., Smartphone). See Exhibit 6.

        83.     As recited in another step of Claim 1, the wireless handheld cellular phone device

(e.g., Smartphone) using the module (e.g., Discord application) to send, over the wireless link (e.g.,

Wi-Fi/Cellular link), data to the server (e.g., Discord Server) that defines a call request (e.g., Invite

signal from caller to server). See Exhibit 6.



                                                   19
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 20 of 35 PageID #: 20




       84.      As recited in another step of Claim 1, in response to the call request (e.g., Invite

signal from caller to server), a software application (e.g., software pertaining to SIP proxy running

at Discord server to route/manage calls) running on the server (e.g., The Discord application

Server) deciding on the appropriate routing (e.g., Invite signal from server to callee) to a third party

end-user (e.g., Other users using The Discord application) over all available networks for that call

request (e.g., Invite signal from caller to server) without using the network operator's home or

visitor location register. See Exhibit 6.

       85.      As recited in Claim 11, the module (e.g., Discord application) establishes and

controls communication (e.g., SIP communication) between the wireless device (e.g., Smartphone)

and the server. See Exhibit 6.

       86.      As recited in Claim 22, the Accused Product discloses a system comprising a

wireless handheld cellular phone device (e.g., Smartphone) located in a region and a server (e.g.,

Discord Clouds Meeting Server) for enabling the wireless handheld cellular phone device (e.g.,

Smartphone) to communicate with the server (e.g., The Discord application Server) to initiate a

network connection (e.g., SIP Invite) without using a network operator's home location register

that covers that region, wherein the server includes a software application (e.g., software running

at Discord Server to route/manage calls) that functions as a calls manager. See Exhibit 6.

       87.      As recited in one step of Claim 22, the wireless handheld cellular phone device

(e.g., Smartphone) is operable using a module (e.g., Discord application) that is responsible for

contacting a server (e.g., Discord Server) to communicate with the server (e.g., Discord Server)

over a wireless link (e.g., Wi-Fi/Cellular link), wherein the wireless handheld cellular phone device

(e.g., Smartphone) includes the module (e.g., Discord application) that is implemented as software




                                                  20
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 21 of 35 PageID #: 21




and that is downloadable to the wireless handheld cellular phone device (e.g., Smartphone). See

Exhibit 6.

       88.     As recited in another step of Claim 22, the wireless handheld cellular phone device

(e.g., Smartphone) is operable using the module (e.g., Discord application) to send, over the

wireless link (e.g., Wi-Fi/Cellular link), data to the server (e.g., Discord Server) that defines a call

request (e.g., Invite signal from caller to server). See Exhibit 6.

       89.     As recited in another step of Claim 22, in response to the call request (e.g., Invite

signal from caller to server), the calls manager software (e.g., software pertaining to SIP proxy

running at Discord server to route/manage calls) included on the server (e.g., The Discord

application Server) is operable to decide on the appropriate routing (e.g., Invite signal from server

to callee) to a third party end-user (e.g., Other users using The Discord application) over all

available networks for that call request (e.g., Invite signal from caller to server) without using the

network operator's home or visitor location register. See Exhibit 6.

       90.     As recited in Claim 23, the Accused Product discloses a server enabling a wireless

handheld cellular phone device (e.g., Smartphone) to communicate with the server (e.g., Discord

Server) to initiate a network connection (e.g., SIP invite) without using a network operator's home

location register that covers that region, wherein the server includes a software application (e.g.,

software running at Discord Server to route/manage calls) that functions as a calls manager. See

Exhibit 6.

       91.     As recited in one step of Claim 23, the wireless handheld cellular phone device

(e.g., Smartphone) is operable using a module (e.g., Discord application) that is responsible for

contacting a server (e.g., Discord Server) to communicate with the server (e.g., Discord Server)

over a wireless link (e.g., Wi-Fi/Cellular link), wherein the wireless handheld cellular phone device



                                                  21
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 22 of 35 PageID #: 22




(e.g., Smartphone) includes the module (e.g., Discord application) that is implemented as software

and that is downloadable to the wireless handheld cellular phone device (e.g., Smartphone). See

Exhibit 6.

        92.     As recited in another step of Claim 23, the wireless handheld cellular phone device

(e.g., Smartphone) is operable using the module (e.g., Discord application) to send, over the

wireless link (e.g., Wi-Fi/Cellular link), data to the server (e.g., Discord Server) that defines a call

request (e.g., Invite signal from caller to server). See Exhibit 6.

        93.     As recited in another step of Claim 23, in response to the call request (e.g., Invite

signal from caller to server), call manager software (e.g., software pertaining to SIP proxy running

at Discord server to route/manage calls) included on the server (e.g., The Discord application

Server) is operable to decide on the appropriate routing (e.g., Invite signal from server to callee)

to a third party end-user (e.g., Other users using The Discord application) for that call request (e.g.,

Invite signal from caller to server) without using the network operator's home or visitor location

register. See Exhibit 6.

        94.     As recited in Claim 24, the Accused Product discloses a computer program product

(e.g., The Discord application) embodied on a non-transitory storage medium (e.g., Smartphone’s

memory), the computer program product (e.g., The Discord application) when executing on a

wireless handheld cellular phone device (e.g., Smartphone) configured to enable the wireless

handheld cellular phone device (e.g., Smartphone), when located in a region, to initiate a network

connection (e.g., SIP Invite) without using a network operator's home location register that covers

that region. The Accused Product uses Internet or IP network for calling. Hence, it bypasses

network operator’s home location register as Wi-Fi/Cellular or internet based calling does not

require home location register (HLR) See Exhibit 6.



                                                  22
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 23 of 35 PageID #: 23




        95.     As recited in one step of Claim 24, the Accused Product contacts a server (e.g., The

Discord application Server) to communicate with the server (e.g., The Discord application Server)

over a wireless link (e.g., Wi-Fi/Cellular link). See Exhibit 6.

        96.     As recited in another step of Claim 24, the Accused Product sends, over the wireless

link (e.g., Wi-Fi/Cellular link), data to the server (e.g., The Discord application Server) that defines

a call request (e.g., Invite signal from caller to server). See Exhibit 6.

        97.     As recited in another step of Claim 24, in response to the call request (e.g., Invite

signal from caller to server), a software application (e.g., software running at Discord Server to

route/manage calls running on the server (e.g., The Discord application Server) decides on the

appropriate routing (e.g., Invite signal from server to callee) to a 3rd party end-user (e.g., Other

users using The Discord application) for that call request (e.g., Invite signal from caller to server)

without using the network operator's home or visitor location register, and wherein the computer

program product (e.g., The Discord application) is downloadable to the wireless handheld cellular

phone device (e.g., Smartphone). See Exhibit 6.

        98.     The elements described in the preceding paragraphs are covered by at least Claims

1, 11, 22, 23, and/or 24 of the ‘154 Patent. Thus, Defendant’s use of the Accused Product is enabled

by the method, system, server, and/or computer product described in the ‘154 Patent.

                                            U.S. 9,369,575

        99.     Defendant offers solutions, such as “The Discord application App” (the “Accused

Instrumentality”) communications smartphone application.

        100.    A non-limiting and exemplary claim chart comparing the Accused Instrumentality

to Claim 1 of the ‘575 Patent is attached hereto as Exhibit 7 and is incorporated herein as if fully

rewritten.



                                                  23
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 24 of 35 PageID #: 24




       101.    As recited in Claim 1, a system utilized by the Accused Instrumentality is a system

for detecting or determining any given “VoIP (Voice over internet protocol) location” (e.g., IP

address of a user device enabled with Discord application) of any “VoIP enabled wireless device

registered to the system” (e.g., a user device such as a smartphone enabled with Discord

application) by extracting any such device's “VoIP address or return path” (e.g., IP address of a

user device enabled with Discord application) and storing it and updating it in one or more

accessible databases (e.g., Discord databases), the system including a server (e.g., Discord server),

a VoIP enabled wireless device registered to the server (e.g., a user device such as a smartphone

enabled with Discord application) and a software module (e.g., Discord application) downloadable

from the server (e.g., Discord server) to the VoIP enabled wireless device (e.g., a user device such

as a smartphone enabled with Discord application). The system utilized by the Accused

Instrumentality comprises a DISCORD server, a user device such as a smartphone enabled with

Discord application and Discord application. The Discord application can be installed into a user

smartphone device. The Accused Instrumentality also determines and collects IP address (i.e.,

VoIP address or VoIP location) of the user smartphone device. See Exhibit 7.

       102.    As recited in one step of Claim 1, the system utilized by the accused instrumentality

is the system which is adapted to receive VoIP communications (e.g., voice calling over IP

network) from multiple VoIP enabled wireless devices (e.g., user devices such as smartphones

enabled with Discord application). The Accused Instrumentality provides voice calling

functionality over IP network between users. See Exhibit 7.

       103.    As recited in another step of Claim 1, the system utilized by the Accused

Instrumentality is the system which enables access to information in one or more databases. Upon

information and belief, when a user initiates a call request for a contact, the system utilized by the



                                                 24
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 25 of 35 PageID #: 25




accused instrumentality access one or more databases associated with the Discord server to

determine the user identification and/or device identification corresponding to the called contact.

The system determines the status of the contacted user’s device and forwards the call to the

corresponding IP address associated with the contacted user. The system updates the user’s activity

and log information in the corresponding databases. See Exhibit 7.

       104.    As recited in another step of Claim 1, the system utilized by the Accused

Instrumentality is the system which is capable of extracting and reporting dynamically the “VoIP

address or return path” (e.g., IP address of a user device enabled with Discord application) and all

associated information (e.g., all information collected by the Accused Instrumentality) from each

incoming data communication from any “VoIP enabled wireless device registered to the system”

(e.g., a user device such as a smartphone enabled with Discord application) into a database(s)

associated with each corresponding registered VoIP enabled wireless device (e.g., a user device

such as a smartphone enabled with Discord application) user account. The Accused Instrumentality

extracts and updates a user device enabled with Discord application’s IP address. The Accused

Instrumentality stores the IP address, call log information, device identifiers in the databases

corresponding to the user. See Exhibit 7.

       105.    As recited in another step of Claim 1, the system utilized by the Accused

Instrumentality is the system which is capable of extracting a specific “VoIP address or return

path” (e.g., an IP address of a user device such as a smartphone enabled with Discord application)

and all associated information (e.g., device information, hardware information, online status

information, etc.) corresponding to a specific registered VoIP enabled wireless device user account

(e.g., a user device such as a smartphone enabled with Discord application) from the system

accessible database(s) and communicating with each specific VoIP enabled wireless device (e.g.,



                                                25
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 26 of 35 PageID #: 26




user device of the called contact such as a smartphone enabled with Discord application) registered

to the system through each specific “VoIP address or return path” (e.g., an IP address of the user

device of the called contact such as a smartphone enabled with Discord application). The Accused

Instrumentality provides voice calling functionality over IP network between users. The Accused

Instrumentality extracts and updates IP addresses of the user devices in its databases. The Accused

Instrumentality enables a user to call a contact by extracting the contacted user’s IP address and

initiating call procedure corresponding to that IP address. See Exhibit 7.

       106.    As recited in another step of Claim 1, the system utilized by the Accused

Instrumentality practices such that the VoIP enabled wireless device (e.g., a user device such as a

smartphone enabled with Discord application) registered to the server (e.g., Discord server)

incorporates the software module (e.g., Discord application), which at certain time intervals (e.g.,

Discord smartphone app polls the Discord server after regular intervals) authenticates and connects

to the server (e.g., Discord server) which is part of the system. A user verifies its phone number

with the system utilized by the Accused Instrumentality to access the service provided by the

system. The system authenticates the user and connects the user to the DISCORD server. See

Exhibit 7.

       107.    As recited in another step of Claim 1, the system utilized by the Accused

Instrumentality practices such that a time between each time interval of the registered VoIP

enabled wireless device (e.g., a user device such as a smartphone enabled with Discord application)

authenticating and connecting with the server (e.g., Discord server) is less than a time allowed by

the registered VoIP enabled wireless device (e.g., a user device such as a smartphone enabled with

Discord application) to receive a response from the server (e.g., Discord server). When a user

device such as a smartphone enabled with Discord application, during a Discord voice call,



                                                26
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 27 of 35 PageID #: 27




switches from cellular network to Wi-Fi network or vice versa, the IP address of the user device

changes. The Accused Instrumentality provides seamless and smooth voice calling functionality

even when the user device changes the network. The Accused Instrumentality must take less time

to authenticate and connect the user device with a new IP address to the Discord server than a time

allowed by the user device to receive a voice calling response from the server to ensure no data

packet loss. The Accused Instrumentality performs voice calling over IP network. See Exhibit 7.

       108.    The elements described in the preceding paragraphs are covered by at least Claim

1 of the ‘575 Patent. Thus, Defendant’s use of the Accused Product is enabled by the method,

system, server, and/or computer product described in the ‘575 Patent.

                                           U.S. 9,591,551

       109.    Defendant offers solutions, such as the “The Discord application” (the “Accused

Product”) communications software.

       110.    A non-limiting and exemplary claim chart comparing the Accused Product to

Claims 1, 3, 4, 5, 7, 9, 12, 14, 22, 23, and 24 of the ‘551 Patent is attached hereto as Exhibit 8 and

is incorporated herein as if fully rewritten.

       111.    As recited in Claim 1, the Accused Product discloses a computer program product

(e.g., The Discord application) embodied on a non-transitory storage medium (e.g., Smartphone’s

memory), the computer program product (e.g., The Discord application) when executing on a

wireless device (e.g., Smartphone) configured to enable the wireless device (e.g., Smartphone),

when located in a region, to initiate a network connection (e.g., SIP Invite) without using a network

operator's home location register that covers that region. The Accused Product uses Internet or IP

network for calling. As shown below, the accused product doesn’t make use of home location

register (e.g., HLR). See Exhibit 8.



                                                 27
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 28 of 35 PageID #: 28




        112.    As recited in one step of Claim 1, the Accused Product contacts a server (e.g., The

Discord application Server) to communicate with the server (e.g., The Discord application Server)

over a wireless link (e.g., Wi-Fi/Cellular link). See Exhibit 8.

        113.    As recited in another step of Claim 1, the Accused Product sends, over the wireless

link (e.g., Wi-Fi/Cellular link), data to the server (e.g., The Discord application Server) that defines

a call request (e.g., Invite signal from caller to server). See Exhibit 8.

        114.    As recited in another step of Claim 1, in response to the call request (e.g., Invite

signal from caller to server), a software application (e.g., software running at Discord Server to

route/manage calls) running on the server (e.g., The Discord application Server) decides on the

appropriate routing (e.g., Invite signal from server to callee) to a 3rd party end-user (e.g., Other

users using The Discord application) for that call request (e.g., Invite signal from caller to server)

without using the network operator's home or visitor location register. See Exhibit 8.

        115.    As recited in Claim 3, the computer program product (e.g., The Discord

application) is downloadable (e.g., install) to the wireless device (e.g., Smartphone). See Exhibit

8.

        116.    As recited in Claim 4, the computer program product (e.g., The Discord

application) is embedded to the wireless device (e.g., Smartphone). See Exhibit 8.

        117.    As recited in Claim 5, the computer program product (e.g., The Discord

application) uses an application server (e.g., The Discord application Server See Exhibit 8.

        118.    As recited in Claim 7, the computer program product (e.g., The Discord

application) uses the wireless device (e.g., Smartphone) uses the internet (e.g., Wi-Fi/Cellular) to

communicate with the server (e.g., Discord Server). See Exhibit 8.




                                                  28
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 29 of 35 PageID #: 29




       119.    As recited in Claim 9, the computer program product (e.g., The Discord

application) is configured to receive calls (e.g., voice calls) at the wireless device (e.g.,

Smartphone). See Exhibit 8.

       120.    As recited in Claim 12, the computer program product (e.g., The Discord

application) is configured to provide messages (e.g., Instant Messages (IM)) over the internet (e.g.,

Wi-Fi/Cellular) from the wireless device (e.g., Smartphone) to the server (The Discord application

Server). See Exhibit 8.

       121.    As recited in Claim 14, the computer program product (e.g., Discord application)

is configured to establish and control communication (e.g., SIP communication) between the

wireless device (e.g., Smartphone) and the server (e.g., Discord Server). See Exhibit 8.

       122.    As recited in Claim 22, the Accused Product discloses a method of enabling a

wireless device (e.g., Smartphone), located in a region, to initiate a network connection (e.g., SIP

Invite) without using a network operator's home location register that covers that region. The

Accused Product uses Internet or IP network for calling. Hence, it bypasses network operator’s

home location register as Wi-Fi/Cellular or internet based calling does not require home location

register (HLR). See Exhibit 8.

       123.    As recited in one step of Claim 22, the wireless device (e.g., Smartphone) using a

module (e.g., Discord application) that is responsible for contacting a server (e.g., Discord Server)

to communicate with the server (e.g., Discord Server) over a wireless link (e.g., Wi-Fi/Cellular

link), wherein the wireless device (e.g., Smartphone) includes the module (e.g., Discord

application) that is implemented as software and that is downloadable to the wireless device (e.g.,

Smartphone). See Exhibit 8.




                                                 29
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 30 of 35 PageID #: 30




        124.    As recited in another step of Claim 22, the wireless device (e.g., Smartphone) using

the module (e.g., Discord application) to send, over the wireless link (e.g., Wi-Fi/Cellular link),

data to the server (e.g., Discord Server) that defines a call request (e.g., Invite signal from caller to

server). See Exhibit 8.

        125.    As recited in another step of Claim 22, in response to the call request (e.g., Invite

signal from caller to server), a software application (e.g., software running at Discord server to

route/manage calls) running on the server (e.g., The Discord application Server) deciding on the

appropriate routing (e.g., Invite signal from server to callee) to a 3rd party end-user (e.g., Other

users using The Discord application) for that call request (e.g., Invite signal from caller to server)

without using the network operator's home or visitor location register. See Exhibit 8.

        126.    As recited in Claim 23, the Accused Product discloses a system comprising a

wireless device (e.g., Smartphone) located in a region and a server (e.g., The Discord application

Server) for enabling the wireless device (e.g., Smartphone) to communicate with the server (e.g.,

The Discord application Server) to initiate a network connection (e.g., SIP Invite) without using a

network operator's home location register that covers that region, wherein the server includes a

software application (e.g., software running at The Discord application server to route/manage

calls) that functions as a calls manager. See Exhibit 8.

        127.    As recited in one step of Claim 23, the wireless device (e.g., Smartphone) is

operable using a module (e.g., Discord application) that is responsible for contacting a server (e.g.,

The Discord application Server) to communicate with the server (e.g., The Discord application

Server) over a wireless link (e.g., Wi-Fi/Cellular link), wherein the wireless device (e.g.,

Smartphone) includes the module (e.g., Discord application) that is implemented as software and

that is downloadable to the wireless device (e.g., Smartphone). See Exhibit 8.



                                                   30
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 31 of 35 PageID #: 31




        128.     As recited in another step of Claim 23, the wireless device (e.g., Smartphone) is

operable using the module (e.g., Discord application) to send, over the wireless link (e.g., Wi-

Fi/Cellular link), data to the server (e.g., The Discord application Server) that defines a call request

(e.g., Invite signal from caller to server). See Exhibit 8.

        129.     As recited in another step of Claim 23, in response to the call request (e.g., Invite

signal from caller to server), the call manager software (e.g., software pertaining to SIP proxy

running at Discord server to route/manage calls) included on the server (e.g., The Discord

application Server) is operable to decide on the appropriate routing (e.g., Invite signal from server

to callee) to a 3rd party end-user (e.g., Other users using The Discord application) for that call

request without using the network operator's home or visitor location register. See Exhibit 8.

        130.     As recited in Claim 24, the Accused Product discloses a server enabling a wireless

device (e.g., Smartphone) to communicate with the server (e.g., The Discord application Server)

to initiate a network connection (e.g., SIP invite) without using a network operator's home location

register that covers that region, wherein the server includes a software application (e.g., software

running at The Discord application server to route/manage calls) that functions as a calls manager.

See Exhibit 8.

        131.     As recited in one step of Claim 24, the wireless device (e.g., Smartphone) is

operable using a module (e.g., Discord application) that is responsible for contacting a server (e.g.,

The Discord application Server) to communicate with the server (e.g., The Discord application

Server) over a wireless link (e.g., Wi-Fi/Cellular link), wherein the wireless device (e.g.,

Smartphone) includes the module (e.g., Discord application) that is implemented as software and

that is downloadable to the wireless device (e.g., Smartphone). See Exhibit 8.




                                                  31
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 32 of 35 PageID #: 32




          132.   As recited in another step of Claim 24, the wireless device (e.g., Smartphone) is

operable using the module (e.g., Discord application) to send, over the wireless link (e.g., Wi-

Fi/Cellular link), data to the server (e.g., The Discord application Server) that defines a call request

(e.g., Invite signal from caller to server). See Exhibit 8.

          133.   As recited in another step of Claim 24, in response to the call request (e.g., Invite

signal from caller to server), call manager software (e.g., software pertaining to SIP proxy running

at Discord server to route/manage calls) included on the server (e.g., The Discord application

Server) is operable to decide on the appropriate routing (e.g., Invite signal from server to callee)

to a 3rd party end-user (e.g., Other users using The Discord application) for that call request (e.g.,

Invite signal from caller to server) without using the network operator's home or visitor location

register. See Exhibit 8.

          134.   The elements described in the preceding paragraphs are covered by at least Claims

1, 3, 4, 5, 7, 9, 12, 14, 22, 23, and/or 24 of the ‘551 Patent. Thus, Defendant’s use of the Accused

Product is enabled by the method, system, server, and/or computer product described in the ‘551

Patent.

                            INFRINGEMENT OF THE PATENTS-IN-SUIT

          135.   Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding paragraphs

          136.   In violation of 35 U.S.C. § 271, Defendant is now, and has been directly infringing

the ‘512 Patent, the ‘154 Patent, the ‘575 Patent, and the ‘551 Patent.

          137.   Defendant has had knowledge of infringement of the ‘512 Patent, the ‘154 Patent,

the ‘575 Patent, and the ‘551 Patent at least as of the service of the present Complaint.




                                                  32
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 33 of 35 PageID #: 33




       138.      Defendant has directly infringed and continues to directly infringe at least one

claim of the ‘512 Patent, the ‘154 Patent, the ‘575 Patent, and the ‘551 Patent by using, at least

through internal testing or otherwise, the Accused Product without authority in the United States,

and will continue to do so unless enjoined by this Court. As a direct and proximate result of

Defendant’s direct infringement of the ‘512 Patent, the ‘154 Patent, the ‘575 Patent, and the ‘551

Patent, Plaintiff has been and continues to be damaged.

       139.      Defendant has induced others to infringe the ‘512 Patent, the ‘154 Patent, the ‘575

Patent, and the ‘551 Patent by encouraging infringement, knowing that the acts Defendant induced

constituted patent infringement, and its encouraging acts actually resulted in direct patent

infringement.

       140.      By engaging in the conduct described herein, Defendant has injured Plaintiff and is

thus liable for infringement of the ‘512 Patent, the ‘154 Patent, the ‘575 Patent, and the ‘551 Patent,

pursuant to 35 U.S.C. § 271.

       141.      Defendant has committed these acts of infringement without license or

authorization.

       142.      As a result of Defendant’s infringement of the ‘512 Patent, the ‘154 Patent, the ‘575

Patent, and the ‘551 Patent, Plaintiff has suffered monetary damages and is entitled to a monetary

judgment in an amount adequate to compensate for Defendant’s past infringement, together with

interests and costs.

       143.      Plaintiff will continue to suffer damages in the future unless Defendant’s infringing

activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for any

continuing and/or future infringement up until the date that Defendant is finally and permanently

enjoined from further infringement.



                                                  33
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 34 of 35 PageID #: 34




       144.    Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim charts depicted in

Exhibits E, F, G, and H are intended to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure and does not represent Plaintiff’s preliminary or final infringement

contentions or preliminary or final claim construction positions.

                                 DEMAND FOR JURY TRIAL

       145.    Plaintiff demands a trial by jury of any and all causes of action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       a. That Defendant be adjudged to have directly infringed the ‘512 Patent, the ‘154 Patent,

the ‘575 Patent, and the ‘551 Patent either literally or under the doctrine of equivalents;

       b. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;

       c. That Defendant, its officers, directors, agents, servants, employees, attorneys, affiliates,

divisions, branches, parents, and those persons in active concert or participation with any of them,

be permanently restrained and enjoined from directly infringing the ‘512 Patent, the ‘154 Patent,

the ‘575 Patent, and the ‘551 Patent;

       d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Plaintiff for

the Defendant’s past infringement and any continuing or future infringement up until the date that

Defendant is finally and permanently enjoined from further infringement, including compensatory

damages;




                                                 34
 Case 1:21-cv-00304-UNA Document 1 Filed 02/26/21 Page 35 of 35 PageID #: 35




          e. An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

          f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

          g. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.

 Dated: February 26, 2021                        Respectfully submitted,

                                                 CHONG LAW FIRM PA

                                                /s/ Jimmy Chong
                                                Jimmy Chong (#4839)
                                                2961 Centerville Road, Suite 350
                                                Wilmington, DE 19808
                                                Telephone: (302) 999-9480
                                                Facsimile: (877) 796-4627
                                                Email: chong@chonglawfirm.com

                                                 ATTORNEYS FOR PLAINTIFF




                                                  35
